Citation Nr: 0706352	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  96-31 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
duodenal ulcer disease, status post vagotomy with 
pyeloplasty, and irritable colon syndrome.

2.  Entitlement to a rating in excess of 20 percent for left 
shoulder impingement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and daughter




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1974 to August 1976, and from April 1982 to April 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in January 1996 by 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was 
subsequently transferred to the RO in St. Petersburg, 
Florida.  In March 2003, the veteran testified at a personal 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript of that hearing is of record.  The 
Board remanded the case for additional development in June 
2001 and September 2003.

In a December 2005 rating decision the RO granted entitlement 
to service connection for left ulnar neuropathy and major 
depressive disorder, granted entitlement to temporary total 
disability ratings for periods of convalescence following 
left ulnar nerve surgery in May 1991, December 1992, and July 
1996, and granted entitlement to a total disability rating 
based upon individual unemployability.  The issues listed on 
the title page of this decision are the only matters 
remaining for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence demonstrates the veteran's service-connected 
duodenal ulcer disease, status post vagotomy with 
pyeloplasty, and irritable colon syndrome is presently 
manifested by subjective complaints of abdominal pain, loss 
of appetite, and constipation. 

3.  The evidence demonstrates the veteran's service-connected 
left shoulder impingement is presently manifested by no more 
than minor arm motion limited to midway between side and 
shoulder level, including as a result of pain and 
dysfunction.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
duodenal ulcer disease, status post vagotomy with 
pyeloplasty, and irritable colon syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Codes 7305, 7319, 7448 (2006).

2.  The criteria for a rating in excess of 20 percent for 
left shoulder impingement have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in May 2004.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
Because of the decision in this case any deficiency in the 
initial notice to the veteran of the duty to notify and duty 
to assist in claims involving a disability rating and an 
effective date for the award of benefits is harmless error.  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with the claims would not 
cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

Gastrointestinal Disability
Background

Service medical records show that the veteran underwent an 
appendectomy in May 1983 and a highly selective vagotomy in 
June 1984.  VA examination in August 1986 noted that he 
weighed 120 pounds and appeared undernourished.  An abdominal 
surgical scar was soft, depressible, and not tender.  Stools 
were normal.  The diagnoses included duodenal ulcer disease, 
status post vagotomy, and irritable bowel syndrome.  An upper 
gastrointestinal series revealed that the duodenal bulb was 
minimally deformed, with no active ulcer craters identified.

VA outpatient clinic records reveal continuing complaints of 
abdominal pain.  An endoscopy in March 1989 revealed mild 
duodenitis, mild gastritis and evidence of status post 
vagotomy and pyloroplasty.  An upper gastrointestinal series 
in April 1989 revealed a very small ulcer crater in the 
lesser curvature aspect of the stomach.  The duodenal bulb 
was not deformed.  Small bowel series was normal.  Endoscopy 
in January 1990 revealed a small hiatal hernia, but was 
otherwise normal.  An abdominal sonogram in May 1990 was 
normal.  The veteran was noted to have mild epigastric 
tenderness in May 1990.  Peristalsis was normal.  Treatment 
records dated in December 1990 noted the veteran's abdomen 
was soft and depressible.  Peristalsis was present.  
Laboratory studies were within normal limits.

On examination in June 1991, it was noted that the veteran 
had unspecified abdominal pain.  He reported that his pain 
improved with lying down.  He denied a history of chronic 
diarrhea.  Physical examination was essentially asymptomatic.  
Laboratory studies were within normal limits.  An upper 
gastrointestinal series and upper endoscopy were within 
normal limits.  

During VA hospitalization for an unrelated matter in December 
1992, examination revealed the veteran's abdomen was soft and 
depressible.  No pertinent problems were noted.  VA 
outpatient gastrointestinal clinic records dated in November 
1993 show the veteran reported epigastric burning pain and 
chronic constipation.  He denied current nausea, vomiting, 
melena, diarrhea, or any change in bowel habits.  His abdomen 
was soft and depressible.  There was no tenderness.  The 
examiner noted the history was considered suggestive of 
gastritis or peptic ulcer disease.

On VA stomach examination in October 1995 the veteran 
complained of mild epigastric burning pain and discomfort 
with bloating, nausea, and constipation.  It was noted that 
an endoscopy in December 1993 revealed erosive gastritis.  
His weight was 128 pounds and his appetite was very poor.  
The examiner noted there was no evidence of gastric splash.  
Peristalsis was normal.  Rectal examination revealed normal 
stools.  It was noted the veteran was not presently anemic 
and there was no evidence of periodic vomiting, recurrent 
hematemesis, or melena.  There was frequent epigastric 
discomfort.  The diagnosis was duodenal ulcer disease status 
post pyloroplasty and vagotomy.  There was no clinical 
evidence of dumping syndrome.  An October 1995 general 
medical examination noted his weight was 134 pounds and that 
his maximum weight over the previous year was 150 pounds.  

VA gastrointestinal examination in December 1998 included 
diagnosis of duodenal ulcer status post pyloroplasty and 
vagotomy with severe gastroesophageal disease.  It was noted 
that an upper endoscopy in October 1998 was normal with 
report of positive Helicobacter pylori.  The veteran reported 
he was usually awakened at about two o'clock in the morning 
with nausea and heartburn followed by diarrhea.  

VA gastrointestinal examination in August 2001 noted the 
veteran weighed 169 pounds.  The veteran complained of 
recurrent epigastric pain and nausea with daily diarrhea.  
The diagnoses included peptic ulcer disease status post 
pyloroplasty and truncal vagotomy with gastritis and 
irritable bowel syndrome.  The examiner noted that there was 
no evidence of stomach deformity and that the main problem 
appeared to be irritable bowel syndrome.  

VA gastrointestinal examination in June 2004 noted the 
veteran's weight was approximately 176 pounds.  It was also 
noted that he denied any episodes of diarrhea, but was 
significantly constipated and claimed to have a bowel 
movement only every six days.  The examiner stated his 
considerable use of medications was contributing to his 
constipation.  The diagnoses included acid peptic disease, 
continued acid peptic reflux, esophageal reflux, and 
laryngeal vocal cord irritation secondary to ongoing reflux, 
and chronic constipation.  The examiner further noted that it 
was uncertain if the veteran was compliant with his 
medications and was essentially impossible to gauge the 
severity of his disorder other than to take him at his word 
that he was experiencing daily gastroesophageal reflux 
disease and vomiting.  It was noted that, if true, this would 
be a pretty significant lifestyle inhibition.  Treatment 
records dated in July 2005 show the veteran complained of 
abdominal pain, anorexia, loss of appetite, and constipation, 
but denied fatigue, malaise, nausea, or vomiting.  His weight 
was 163 pounds.  

Analysis

The Rating Schedule provides Ratings under Diagnostic Codes 
7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. 
§ 4.114 (2006).  A regulatory amendment, effective July 2, 
2001, made changes to the schedular criteria for evaluating 
diseases of the digestive system; however, the criteria for 
evaluating under Diagnostic Codes 7305, 7319, and 7348 were 
unchanged.  

Ratings are provided for duodenal ulcers which are moderate 
with recurring episodes of severe symptoms two or three times 
a year averaging ten days in duration or with continuous 
moderate manifestations (20 percent), which are moderately 
severe with less than a severe disability but with impairment 
of health manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year (40 percent), or which are 
severe with pain only relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, and 
manifestations of anemia and weight loss productive of a 
definite impairment of health (60 percent).  38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (2006).

Ratings are provided for irritable colon syndrome (spastic 
colitis, mucous colitis, etc.) which is moderate with 
frequent episodes of bowel disturbance and abdominal distress 
(10 Percent), or which is severe with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress (30 percent).  38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2006).  

Ratings are provided following a vagotomy with pyloroplasty 
or gastroenterostomy with recurrent ulcer and incomplete 
vagotomy (20 percent), with symptoms and a confirmed 
diagnosis of alkaline gastritis or confirmed persisting 
diarrhea (30 percent), or with demonstrably confirmative 
postoperative complications of stricture or of continuing 
gastric retention (40 percent).  38 C.F.R. § 4.114, 
Diagnostic Code 7348 (2006).  

In this case, the evidence of record demonstrates the 
veteran's present symptoms include subjective complaints of 
abdominal pain, loss of appetite, and constipation.  There 
are conflicting reports as to vomiting.  There is, however, 
no current evidence of a severe disability with impairment of 
health manifested by anemia and weight loss or recurrent 
incapacitating episodes due to his duodenal ulcer, severe 
diarrhea or alternating diarrhea and constipation with more 
or less constant abdominal distress due to irritable bowel 
syndrome, or confirmed diagnoses of alkaline gastritis or 
persisting diarrhea.  

Although the veteran may believe that his service-connected 
gastrointestinal disability is more severely disabling than 
presently rated, he is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, a rating in excess of 30 percent is not 
warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Shoulder Disability
Background

Service medical records include diagnoses of left shoulder 
impingement and several instances of questionable shoulder 
separation.  X-ray examinations of the left shoulder in 
service were negative.  The veteran was noted to be right 
hand dominant.

VA treatment records show continued complaints of left 
shoulder pain and dislocation.  Reports are negative for 
findings of an actual dislocation of the shoulder.  X-ray 
examination of the shoulders with weight bearing in 
November 1988 revealed no definite radiographic evidence of 
acromioclavicular joint separation.  Magnetic resonance 
imaging (MRI) scan of the left shoulder in May 1990 revealed 
a normal left acromioclavicular joint.  There was narrowing 
of the acromiohumeral distance suggestive of an anterior 
acromial impingement syndrome.  

VA hospital records dated in July 1990 show the veteran 
underwent acromioplasty of the left shoulder with bursa 
removal and hypertrophied coracoacromial ligament sectioning.  
On outpatient examination in late July 1990 there was no 
evidence of heat, erythema, or edema.  There was moderate 
pain on motion, with passive abduction to 90 degrees.  On 
examination in October 1990 there was no atrophy and no 
tenderness.  Active abduction was to 80 degrees and passive 
abduction was to 90 degrees.  A subsequent examination 
demonstrated full passive range of motion.  Active flexion 
and abduction were to 50 degrees due to pain, but drop arm 
testing was noted to be questionable.  An examination in 
November 1990 revealed active flexion and abduction to 50 
degrees due to pain.  An electromyogram of the left upper 
extremity was negative.  In December 1990, it was noted that 
the veteran still complained of shoulder pain, but otherwise 
the shoulder examination was negative.  

VA joints examination in October 1995 revealed no evidence of 
swelling, atrophy, or deformity of the left shoulder.  There 
was multidirectional instability of the joint and tenderness 
to palpation.  Muscle strength was normal.  Passive range of 
motion studies revealed flexion to 45 degrees, extension to 
30 degrees, internal and external rotation to 45 degrees, and 
abduction to 75 degrees.  X-rays revealed no evidence of 
acromioclavicular separation.  The diagnoses included left 
shoulder impingement syndrome, status post left shoulder 
acromioplasty in 1990, anterior acromial impingement syndrome 
by MRI in May 1990, and ovoid radiopaque density to the left 
shoulder soft tissue by X-ray examination.  

VA spine examination in December 1998 noted markedly 
decreased left shoulder motion secondary to pain with flexion 
approximately to 50 degrees, abduction to 45 degrees, 
external rotation to 45 degrees, and internal rotation to 80 
degrees.  The veteran was unable to place his hand behind his 
head or to the small of his back.  There was generalized pain 
and paresthesia to the left upper extremity and a mild amount 
of left deltoid muscle atrophy.  A syrinx was revealed to the 
cervical spine by MRI scan, but radiographs of the left 
shoulder were fairly unremarkable.  The diagnoses included 
syringomyelia from C2 to C7, mild cervical spondylosis, 
reflex sympathetic dystrophy in the left upper extremity, 
persistent ulnar nerve symptoms, and left shoulder stiffness 
likely secondary to adhesive capsulitis.  

VA orthopedic examination in June 1999 revealed chronic 
impingement of the left shoulder, status post decompression 
with residual bony abnormalities and continued pain.  The 
examiner noted tenderness over the left lateral acromion, 
some posterior shoulder tenderness to deep palpation, and 
some mild anterior shoulder pain to palpation.  Range of 
motion studies revealed active abduction to 45 degrees, 
extension to 20 degrees, flexion to 20 degrees, and full 
internal and external rotation to approximately 15 degrees.  
The examiner noted that although the examination was limited 
due to guarding, he did not believe the veteran had a 
positive impingement sign.  There was crepitation to the left 
shoulder, but there was a negative apprehension sign.  X-rays 
revealed some synopsis in the anterior acromion area and some 
rotator cuff calcification.  There was no evidence of 
glenohumeral joint destruction as would be seen with syrinx.  

On VA orthopedic examination in August 2001 the veteran 
presented with no active left shoulder abduction, extension, 
or internal rotation.  The examiner noted there was passive 
abduction to about 90 degrees and forward flexion to 110 
degrees.  It was also noted that when the veteran's arm was 
released it returned to the side very slowly which was 
indicative of motor function not being used.  The examiner 
noted the veteran was not cooperative, but that bicep jerk 
and brachial radialis testing was normal.  The examiner 
further stated that the examination findings were not 
consistent with an arm that was paralyzed with no active 
motion and that it was difficult to assess functionality due 
to the veteran's noncompliance.  

On VA orthopedic examination in July 2004, the examiner noted 
severe pain with active and passive motion of the left upper 
extremity, but found that there was no evidence of atrophy, 
fasciculation, or dystrophic changes.  Sensory examination 
revealed decreased sensation to superficial pinprick which 
followed no dermatomal or peripheral nerve pattern.  Reflexes 
were 1+ at the biceps and triceps and were bilateral and 
symmetric.  There was no evidence of syringomyelia.  

Analysis

The Rating Schedule provides ratings for limitation of motion 
of a major or minor arm at shoulder level (20 percent), when 
arm motion is limited to midway between side and shoulder 
level (major 30 percent, minor 20 percent), and when the arm 
is limited to 25 degrees from the side (major 40 percent, 
minor 30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2006).  Normal shoulder flexion and abduction is from 0 to 
180 degrees (90 degrees at shoulder level), and normal 
internal and external rotation is from 0 to 90 degrees.  
38 C.F.R. § 4.71, Plate I (2006).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Based upon the evidence of record, the Board finds the 
veteran's service-connected left shoulder impingement is 
presently manifested by no more than minor arm motion limited 
to midway between side and shoulder level, including as a 
result of pain and dysfunction.  The August 2001 examination 
findings of passive abduction to approximately 90 degrees and 
forward flexion to 110 degrees are considered persuasive as 
to the degree of motion possible.  The veteran's subjective 
complaints are considered to be of little probative weight.  

It is significant to note that the medical evidence 
demonstrates the veteran has been uncooperative upon 
examination of his left shoulder and that it was difficult 
assess his functional impairment.  Upon comprehensive review 
of the entire record, the Board finds the persuasive medical 
findings are not indicative of left arm motion limited to 
25 degrees from the side.  There is also no evidence of 
malunion and marked deformity of the humerus or malunion of 
the clavicle or scapula to warrant any higher or separate 
ratings.  Therefore, entitlement to a rating in excess of 
20 percent is not warranted.  The preponderance of the 
evidence is against the veteran's claim.  




ORDER

Entitlement to a rating in excess of 30 percent for duodenal 
ulcer disease, status post vagotomy with pyeloplasty, and 
irritable colon syndrome is denied.

Entitlement to a rating in excess of 20 percent for left 
shoulder impingement is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


